      Case: 1:18-cv-00008-WAL-GWC Document #: 38 Filed: 02/06/19 Page 1 of 3



                     IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                                 DIVISION OF ST. CROIX

    LORETTA S. BELARDO, ANGELA TUITT-
    SMITH, BERNARD A. SMITH, YVETTE
    ROSS-EDWARDS, AVON CANNONIER,                          2018-CV-8
    ANASTASIA M. DOWARD, DARYL
    RICHARDS, EVERTON BRADSHAW,                            CLASS ACTION
    RODELIQUE WILLIAMS-BRADSHAW,
    PAMELA GREENIDGE, and WINSTON                          JURY TRIAL DEMANDED
    GREENIDGE, on behalf of themselves and all
    others similarly situated,
                                    Plaintiffs,

                            v.

    BANK OF NOVA SCOTIA
                                         Defendant.



                            PLAINTIFFS’ MOTION TO SET RULE 16(b)
                                 SCHEDULING CONFERENCE

          Plaintiffs respectfully move the Court issue an order setting a Rule 16(b) scheduling conference

“to secure the just, speedy, and inexpensive determination” of this action.1

          Rule 16(b) counsels that scheduling orders should issue “as soon as practicable”.2 The present

is practicable, as Plaintiffs filed this putative class action on March 20, 2018. This matter will surely

benefit from a scheduling conference to assist the crafting of the scheduling order. Structure will

afford the parties and the Court the best opportunity to move these cases toward an orderly and

prompt resolution.

          As this case is a putative class action, an order recently issued by Judge Molloy of the Superior

Court of the Virgin Islands, Complex Litigation Division, is attached as Exhibit A for persuasive

value that complex matters particularly benefit from the Court’s early involvement in scheduling.

          For the Court’s convenience, a proposed order is enclosed as Exhibit B.



1
    Fed. R. Civ. P. 1.
2
    Fed. R. Civ. P. 16(b)(2).
   Case: 1:18-cv-00008-WAL-GWC Document #: 38 Filed: 02/06/19 Page 2 of 3



DATED: February 6, 2019            Respectfully submitted,



                                   s/ Korey A. Nelson
                                   __________________________________________
                                   Vincent A. Colianni (V.I. Bar No. 13)
                                   Vincent Colianni, II (V.I. Bar No. 768)
                                   Marina Leonard (V.I. Bar No. 2058)
                                   COLIANNI & COLIANNI
                                   1138 King Street
                                   Christiansted, VI 00820
                                   Telephone: (340) 719-1766
                                   Facsimile: (340) 719-1770
                                   mailbox@colianni.com

                                   Korey A. Nelson (V.I. Bar No. 2012)
                                   C. Jacob Gower (pro hac vice)
                                   Harry Rick Yelton (pro hac vice)
                                   BURNS CHAREST LLP
                                   365 Canal Street, Suite 1170
                                   New Orleans, LA 70130
                                   Telephone: (504) 799-2845
                                   Facsimile: (504) 881-1765
                                   knelson@burnscharest.com
                                   jgower@burnscharest.com

                                   J. Russell B. Pate, Esq. (V.I. Bar No. 1124)
                                   THE PATE LAW FIRM
                                   P.O. Box 890
                                   St. Thomas, USVI 00804
                                   Telephone: (340) 777-7283
                                   Facsimile: (888) 889-1132
                                   pate@sunlawvi.com
   Case: 1:18-cv-00008-WAL-GWC Document #: 38 Filed: 02/06/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 6th day February, 2019, a copy of the foregoing was served by email

and CMECF on all counsel of record.




                                               s/ Korey A. Nelson
                                               _________________________________________
                                               Korey A. Nelson
